Electronically Filed
                                                          Supreme Court
                                                          SCWC-13-0001474
                                                          08-JUN-2015
                                                          01:41 PM



                            SCWC-13-0001474

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           EDMOND M. ABORDO,
                    Petitioner/Plaintiff-Appellant,

                                  vs.

       DEPARTMENT OF PUBLIC SAFETY (DPS) MAINLAND BRANCH
                  ADMINISTRATOR SHARI KIMOTO,
                 Respondent/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-13-0001474; CIVIL NO. 11-1-2228)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Plaintiff-Appellant Edmond M. Abordo’s

Application for Writ of Certiorari filed on May 5, 2015, is

hereby rejected.

          DATED:    Honolulu, Hawai#i, June 8, 2015.

Edmund M. Abordo                 /s/ Mark E. Recktenwald
petitioner pro se

April Luria and                  /s/ Paula A. Nakayama
Jodie D. Roeca
for respondent                   /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson